a DH Ww EP WY NY

oo

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

Case 3:20-cv-00330-LRH-EJY Document 25 Filed 08/13/20 Page 1 of 7

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

DISTRICT OF NEVADA
) Case # 3:20-cv-00330-LRH-CLB
TURKIYE IHRACAT KREDI BANKASI, —}
) VERIFIED PETITION FOR
Plaintiff(s), ) PERMISSION TO PRACTICE
) IN THIS CASE ONLY BY
VS. ) ATTORNEY NOT ADMITTED
) TO THE BAR OF THIS COURT
NATURE'S BAKERY, LLC F/K/A ) AND DESIGNATION OF
BELLA FOUR BAKERY, INC., ) LOCAL COUNSEL
)
Defendant(s). )
) FILING FEE IS $250.00
David Kwasniewski , Petitioner, respectfully represents to the Court:
(name of petitioner)
1. That Petitioner is an attorney at law and a member of the law firm of
BRAUNHAGEY & BORDEN LLP
(firm name)
with offices at 351 California Street, 10th Floor .
(street address)
San Francisco . California , 94104
(city) (state) (zip code)
(415) 599-0210 . Kwasniewski@braunhagey.com
(area code + telephone number) (Email address)
2. That Petitioner has been retained personally or as a member of the law firm by
Nature's Bakery, LLC to provide legal representation in connection with

 

[client(s)]

the above-entitled case now pending before this Court.

Rev. 5/16

 
Co C8 SN DN CO Re NR

No WH NO NP KB KR BR RR me ea ea ea eee
ao NA Dn A FF BW NH KF DT Oo Oe SI DRO DH Fe HD PY KF CO

 

Case 3:20-cv-00330-LRH-EJY Document 25 Filed 08/13/20 Page 2 of 7

 

 

3, That since 1/13/2012 , Petitioner has been and presently is a
(date) _
member in good standing of the bar of the highest Court of the State of California
(state)

where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Admitted Bar Number
Supreme Court of California 01/13/2012 281985
U.S. District Court, Northern District of CA 04/06/2015 281985
U.S. District Court, Eastern District of CA 05/24/2017 281985
U.S. District Court, Central District of CA 12/5/2013 281985
5. That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:

 

None

 

 

 

2 Rev. 5/16

 

 
oO fo SN

10
11
12

14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00330-LRH-EJY Document 25 Filed 08/13/20 Page 3 of 7

6. That Petitioner has never been denied admission to the State Bar of Nevada. (Give

particulars if ever denied admission):

 

None

 

ahs That Petitioner is a member of good standing in the following Bar Associations.

 

CA Bar Association

 

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

(formerly LR IA 10-2) during the past three (3) years in the following matters: (State "none" if no applications.)

 

Date of Application Cause Title of Court Was Application
Administrative Body Granted or
or Arbitrator Denied
None

 

 

 

 

 

(If necessary, please attach a statement of additional applications)
9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.
10. Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
11. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in this jurisdiction and that the client has consented to such representation.

3 Rev. 5/16

 

 
eo SY NH MW F&F Ww WV

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

Case 3:20-cv-00330-LRH-EJY Document 25 Filed 08/13/20 Page 4 of 7

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

eek
Psp — = I \

Petitioner’s signature”

FOR THE PURPOSES OF THIS CASE ONLY.

 

STATE OF California

COUNTY OF San Francisco __)

David Kwasniewski __, Petitioner, being first duly sworn, deposes and says:

~~
=~
/ amar
—

Petitioner’s signature—

That the foregoing statements are true.

 

Subscribed and sworn to before me this

day of ;

 

 

 

Notary Public or Clerk of Court

DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
THE BAR OF THIS COURT AND CONSENT THERETO.

Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner

believes it to be in the best interests of the client(s) to designate Justin J. Bustos
(name of local counsel)
Attorney at Law, member of the State of Nevada and previously admitted to practice before the

above-entitled Court as associate resident counsel in this action. The address and email address of

said designated Nevada counsel is:

DICKINSON WRIGHT PLLC, 100 W. Liberty Street, Suite 940
(street address)

Reno Nevada 89501

3 >

(city) (state) (zip code)

(775) 343-7500 , jbustos@dickinsonwright.com
(area code + telephone number) (Email address)

 

4 Rev. 5/16

 
Case 3:20-cv-00330-LRH-EJY Document 25 Filed 08/13/20 Page 5 of 7

tw

te

ay

6

20

 

By this designation the petitioner and undersigned partyties) agree that this designation constitutes
agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.
APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

The undersigned party(ies) appoints) —__ _ Justin J. Bustos _ as
(name of local counsel)
his/her/their Designated Resident Nevada Counsel in this case.

Sout Muder_—

(partys signature)

Nature's Bakery, Inc.
(type or print party name. title)
!

 

 

(party's signature)

osenh Marshel , cfr

{tvpe of print party name. tile)

CONSENT OF DESIGNEE

The undersigned hereby consents to serve as associate resid Cvada counsel in this case.

   

 

mt Resident Nevada Counsel's signature

 

10320 jbustos@dickinsonwright.com
Bar number Email address
APPROVED:
Dated: this day of 2200,

 

UNITED STATES DISTRICT TUDGE

5 Rev. 5/16

 
Case 3:20-cv-00330-LRH-EJY Document 25 Filed 08/13/20 Page 6 of 7

JURAT

 

A notary public or other officer completing this certificate verifies only the identity of the individual who

signed the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that
document.

 

 

 

State of California )
County of Contra Costa )

Subscribed and swomm to (or i before me on this Gl day of wv lu. , 2070 _, by
lyme KwasniewSks

proved to me on the basis of satisfactory evidence to be the person(s) who — before me.

WITNESS my hand and official seal.

| isa / a Salles

Lis M. Salvetti
Notary Public, State of California

.
e >; LISA M. SALVETTI
= A\ Notary Public - California :

~s¢ Be) Contra Costa County

< B/ Commission # 2247045
SSE" My Comm, Eapires Jul 19, 2022 }

 

OPTIONAL

 

Though this section is optional, completing this information can deter alteration of the document or fraudulent reattachment of
this form to an unintended document.

Description of Attached Document
Title or Type of Document:
Document Date:

 

 

Signer(s) Other Than Named Above:

 

 

Capacit(ies) Claimed by Signer(s)
Signer’s Name:

 

o Corporate Officer — Title(s):

o Partner - oO Limited o General
a Individual 0 Attomey in Fact

O Trustee O Guardian or Conservator
o Other

 

O Signer is Representing

 

Capacit(ies) Claimed by Signer(s)
Signer’s Name:

Number of Pages

 

co Corporate Officer — Title(s):

O Partner - © Limited o General
o Individual oO Attorney in Fact

Oo Trustee © Guardian or Conservator
o Other

 

0 Signer is Representing

 

 

 

 
Case 3:20-cv-00330-LRH-EJY Document 25 Filed 08/13/20 Page 7 of 7

 

Supreme Court of California

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

DAVID HOWARD KWASNIEWSKI

1, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that DAVID HOWARD KWASNIEWSKI, #281985, was on
the 13th day of January 2012, duly admitted to practice as an attorney and counselor at
law in all the courts of this state, and is now listed on the Roll of Attorneys as a member of
the bar of this state in good standing.

Witness my hand and the seal of the court
on the 14th day of July 2020.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

By e ra ZZ as
T. Ma, Deputy Clerk

 
